Citation Nr: 0844360	
Decision Date: 12/23/08    Archive Date: 12/31/08

DOCKET NO.  02-11 139	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

1.  Entitlement to service connection for a back disability, 
to include as secondary to service-connected disabilities of 
the knees, feet and ankles.  

2.  Entitlement to a rating in excess of 20 percent disabling 
for a right ankle disability.

3.  Entitlement to a rating in excess of 10 percent disabling 
for a left ankle disability.

4.  Entitlement to a rating in excess of 10 percent disabling 
for a right knee disability.

5.  Entitlement to a rating in excess of 10 percent disabling 
for a left knee disability.  





REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. Eckart, Counsel


INTRODUCTION

The veteran served on active duty from June 1995 to January 
1998.

This case comes before the Board of Veterans' Appeals (Board) 
from a rating decision of November 2001 from the Regional 
Office (RO) of the Department of Veterans Affairs (VA), in 
St. Louis, Missouri, which denied service connection for a 
back disorder to include as secondary to the veteran's 
service-connected knees and ankles disabilities.  This case 
also comes before the Board from an April 2003 rating 
decision which denied entitlement to an increased rating for 
a left ankle disorder and granted a 20 percent rating for a 
right ankle disorder and from a June 2003 rating decision 
which denied increased ratings for the veteran's bilateral 
knee disabilities.   

The veteran testified in February 2006 during a hearing 
before the undersigned Veterans Law Judge at the RO (Travel 
Board hearing), and a transcript of such is associated with 
the claims folder.  

On June 2006 the Board remanded these matters for further 
development and to afford the RO the opportunity to issue a 
statement of the case addressing an issue of entitlement to 
compensation for a back disorder pursuant to the provisions 
38 U.S.C.A. § 1151, after the veteran filed a May 2004 notice 
of disagreement with the RO's April 2004 denial of this 
issue.  See Manlincon v. West, 12 Vet. App. 238 (1999).  The 
AOJ issued a statement of the case addressing this issue in 
January 2008.  No substantive appeal of this issue was 
submitted by the veteran and it is not before the Board.  

All development has been completed and this matter is 
returned to the Board for further adjudication.

In July 2008 the veteran submitted a statement that appears 
to be a claim for special adaptive housing.  This matter is 
referred to the RO for further consideration.


FINDINGS OF FACT

1.  In June 2008, prior to the promulgation of a decision in 
the appeal of entitlement to service connection for a back 
disability, to include as secondary to service-connected 
disabilities of the knees, feet and ankles, the veteran 
withdrew his appeal of this issue.

2.  In June 2008, prior to the promulgation of a decision in 
the appeal of entitlement to a rating in excess of 20 percent 
disabling for a right ankle disability, the veteran withdrew 
his appeal of this issue.

3.  In June 2008, prior to the promulgation of a decision in 
the appeal of entitlement to a rating in excess of 10 percent 
disabling for a left ankle disability, the veteran withdrew 
his appeal of this issue.

4.  In June 2008, prior to the promulgation of a decision in 
the appeal of entitlement to a rating in excess of 10 percent 
disabling for a right knee disability, the veteran withdrew 
his appeal of this issue.

5.  In June 2008, prior to the promulgation of a decision in 
the appeal of entitlement to a rating in excess of 10 percent 
disabling for a left knee disability, the veteran withdrew 
his appeal of this issue.


CONCLUSIONS OF LAW

1.  The criteria for withdrawal of Substantive Appeal of the 
issue of entitlement to service connection for a back 
disability, to include as secondary to service-connected 
disabilities of the knees, feet and ankles filed by the 
appellant have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) 
(West 2002 & Supp. 2008); 38 C.F.R. 
§§ 20.202, 20.204 (2008).

2.  The criteria for withdrawal of Substantive Appeal of the 
issue of entitlement to a rating in excess of 20 percent 
disabling for a right ankle disability filed by the appellant 
have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002 & 
Supp. 2008); 38 C.F.R. §§ 20.202, 20.204 (2008).

3.  The criteria for withdrawal of Substantive Appeal of the 
issue of entitlement to a rating in excess of 10 percent 
disabling for a left ankle disability filed by the appellant 
have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002 & 
Supp. 2008); 38 C.F.R. §§ 20.202, 20.204 (2008).

4.  The criteria for withdrawal of Substantive Appeal of the 
issue of entitlement to a rating in excess of 10 percent 
disabling for a right knee disability filed by the appellant 
have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002 & 
Supp. 2008); 38 C.F.R. §§ 20.202, 20.204 (2008).

5.  The criteria for withdrawal of Substantive Appeal of the 
issue of entitlement to a rating in excess of 10 percent 
disabling for a left knee disability filed by the appellant 
have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002 & 
Supp. 2008); 38 C.F.R. §§ 20.202, 20.204 (2008).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Following the Board's remand of June 2006, the RO granted 
entitlement to a total disability rating due to individual 
unemployability (TDIU) in a December 2006 rating action.

Thereafter, in an Informal Conference report date June 30, 
2008 held by a Decision Review Officer (DRO), the agreed upon 
action was determined that since the issue of "IU" is 
granted, the service representative was to determine whether 
continuation of the appealed issues was feasible in light of 
the veteran receiving maximum allowable benefits under 
"IU".  

On June 30 2008, the representative sent a statement 
indicating that the veteran officially withdraws all pending 
claims and/or appealed issues to include Board of Veterans 
Appeals issues due to the granting of Individual 
Unemployability benefits.  This statement included an 
attachment consisting of the claimant's statement.  This 
attached claimant's statement is included and states the 
following:  "I Elroy Roberson would like to withdraw any and 
all pending claims or appeals due to the granting of 100% 
based on unemployability."  This statement is signed by the 
veteran and includes his claim number.  

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal 
which fails to allege specific error of fact or law in the 
determination being appealed.  A Substantive Appeal may be 
withdrawn in writing at any time before the Board promulgates 
a decision.  38 C.F.R. § 20.202 (2008).  Withdrawal may be 
made by the appellant or by his or her authorized 
representative.  38 C.F.R. § 20.204 (2008).  The appellant 
has withdrawn this appeal and, hence, there remain no 
allegations of errors of fact or law for appellate 
consideration for these issues.  Accordingly, the Board does 
not have jurisdiction to review the appeals of entitlement to 
service connection for a back disability or for of 
entitlement to increased ratings for the left knee 
disability, right knee disability, left ankle disability and 
right ankle disability.


ORDER

The appeal of the claim for entitlement to service connection 
for a back disability, to include as secondary to service-
connected disabilities of the knees, feet and ankles is 
dismissed.

The appeal of the claim for entitlement to a rating in excess 
of 20 percent disabling for a right ankle disability is 
dismissed.

The appeal of the claim for entitlement to a rating in excess 
of 10 percent disabling for a left ankle disability is 
dismissed.

The appeal of the claim for entitlement to a rating in excess 
of 10 percent disabling for a right knee disability is 
dismissed.

The appeal of the claim for entitlement to a rating in excess 
of 10 percent disabling for a left knee disability is 
dismissed.



____________________________________________
A. BRYANT
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


